Citation Nr: 1027054	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  09-01 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for an acquired psychiatric 
disorder, including depression and anxiety, with occasional 
nervousness and night sweats, to include as a chronic qualifying 
chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for headaches, to include 
as a chronic qualifying chronic disability under 38 C.F.R. § 
3.317.

4.  Entitlement to service connection for sinusitis/chronic 
bronchitis, claimed as sinus infections, congestion and coughing, 
to include as a chronic qualifying chronic disability under 38 
C.F.R. § 3.317.


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel




INTRODUCTION

The Veteran had active service with the Army from August 1982 
until June 1986, and active service with the Reserves, including 
from October 1990 until June 1991 and February 2003 until 
February 2006.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2008 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

Recent case law mandates that a claim for a mental health 
disability includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, reported 
symptoms, and the other information of record.  See Clemons v. 
Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in 
Clemons, the Board has recharacterized the two issues of 
entitlement to service connection for anxiety and entitlement to 
service connection for depression to the broader issue of 
entitlement of service connection for an acquired psychiatric 
disability, as is reflected on the cover page.  The Veteran 
withdrew his original claim of service connection for PTSD in an 
August 2007 statement.  In a later January 2009 statement, 
submitted with his Substantive Appeal, the Veteran raised a new 
claim of service connection for PTSD.  A December 2009 rating 
decision denied service connection for that claim and the Veteran 
has not pursued that issue.  As the Veteran has characterized and 
pursued his PTSD claim as a separate psychiatric claim and has 
not disagreed with the recent adjudication of that claim, that 
issue is not currently before the Board.  

Additionally, in an August 2007 statement, the Veteran asserted 
that his symptoms of headaches, nightmares, night sweats, 
anxiety, depression, sinus infections, and other respiratory 
symptoms were manifestations of an undiagnosed illness.  Because 
all theories of entitlement must be considered, the issues have 
been recharacterized as reflected on the cover page of this 
document.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he developed hypertension, an acquired 
psychiatric disorder, headaches, sinusitis/chronic bronchitis in 
service.  In a September 2007 statement, the Veteran claimed that 
in-service exposure to petroleum fumes affected his sinuses and 
caused headaches.  The Veteran also claims that he has an 
undiagnosed illness manifested by night sweats, nightmares, 
depression, anxiety, headaches, and occasional nervousness and 
respiratory problems.  

Service connection may be granted for disability resulting from 
injury or disease incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes. For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnosis 
including the word "chronic." When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim. 38 C.F.R. § 
3.303(b).

Service connection may be granted for any disease diagnosed after 
discharge when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Service connection may also be presumed for certain conditions 
under 38 U.S.C.A. § 1117, based on service in the Persian Gulf. 
More specifically:

(a)(1) The Secretary may pay compensation under this subchapter 
to a Persian Gulf veteran with a qualifying chronic disability 
that became manifest (A) during service on active duty in the 
Armed Forces in the Southwest Asia theater of operations during 
the Persian Gulf War; or (B) to a degree of 10 percent or more 
during the presumptive period prescribed under subsection (b).

(a)(2) For purposes of this subsection, the term "qualifying 
chronic disability" means a chronic disability resulting from any 
of the following (or any combination of any of the following): 
(A) An undiagnosed illness; (B) A medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined by a 
cluster of signs or symptoms; (C) Any diagnosed illness that the 
Secretary determines in regulations prescribed under subsection 
(d) warrants a presumption of service connection.

(b) The Secretary shall prescribe by regulation the period of 
time following service in the Southwest Asia theater of 
operations during the Persian Gulf War that the Secretary 
determines is appropriate for presumption of service connection 
for purposes of this section.

(f) For purposes of this section, the term "Persian Gulf veteran" 
means a veteran who served on active duty in the Armed Forces in 
the Southwest Asia theater of operations during the Persian Gulf 
War.  38 U.S.C.A. § 1117 (West 2002).

The regulation implementing the foregoing statute provides, in 
relevant part, that except as provided otherwise, VA shall pay 
compensation in accordance with chapter 11 of Title 38, United 
States Code, to a Persian Gulf veteran who exhibits objective 
indications of a qualifying chronic disability, provided that 
such disability (I) became manifest either during active duty in 
the South West Asia theater of operations during the Gulf War, or 
to a compensable degree no later than December 31, 2011, and (ii) 
by history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 C.F.R. § 
3.317(a)(1) (2009).

"Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence perceptible to 
an examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. § 3.317(a)(3) 
(2009).  Disabilities that have existed for at least six months 
and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered "chronic."  38 C.F.R. § 3.317(a)(4) (2009).

In order to prevail on the issue of service connection on the 
merits, there must be competent evidence of a current disability, 
see Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); of in-
service incurrence or aggravation of a disease or injury; and of 
a nexus between the claimed in- service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In the case of claims under 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.117, there is no requirement that there be competent evidence 
of a nexus between the claimed illness and service.  Gutierrez v. 
Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are 
competent to report objective signs of illness.  Id.

In a statement received by the Board in June 2010, the Veteran 
claimed that he received medical treatment during his last tour 
of duty (February 2003 until February 2006) at private medical 
facilities.  He listed these facilities to include Grenada Family 
Medicine, Dr. K.D.L, 1300 Sunset Drive, Suite F, Grenada, MS 
38901; Grenada Adult Health Care Clinic, Dr. J.G., 965 Avent 
Drive, Suite 106, Grenada, MS 38901; and Gastroenterology 
Associate of N. MS PA, Dr. E.W., 1208 Office Park Drive, Oxford, 
MS 38655.  These records have not been requested or associated 
with the claims file.  VA must assist a claimant in obtaining 
evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2009).

The Veteran has also claimed, as indicated in his June 2010 
statement, that he started using medication to control his 
hypertension while in service.  The first evidence of record 
indicating that the Veteran was diagnosed with high blood 
pressure is an October 2001 service medical examination noting 
that the Veteran had an elevated blood pressure.  A December 2002 
service record similarly noted that the Veteran had an elevated 
blood pressure.  However, these service records were not made 
during a period of active duty.

In contrast, during the Veteran's last period of active duty, 
January and February 2006 private medical records, from Dr. 
D.L.H., indicate that the Veteran was prescribed medication in 
regards to his hypertension.  

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 191, 
175 (1999) (the Board is prohibited from exercising its own 
independent judgment to resolve medical questions).  These 
questions concern whether there is objective medical evidence 
that the Veteran's hypertension pre-existed his active service 
and whether or not, if it did pre-exist service, it was 
aggravated beyond the natural progression of that disorder, by 
his service.  These questions must be addressed by an 
appropriately qualified medical professional.

A medical opinion is therefore necessary.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2009) (a medical examination or opinion is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim).

Additionally, a December 2005 separation examination found the 
Veteran's sinuses to be normal and the Veteran denied both 
sinusitis and bronchitis at that time.  A January 2005 private 
medical record, from the Grenada Doctor's Clinic, had previously 
noted that the Veteran complained of sinus problems and was 
diagnosed with sinusitis.  

A post-service March 2007 general VA examination diagnosed the 
Veteran with sinusitis/chronic bronchitis.  However, during the 
examination, the Veteran also reported that he had not had any 
episodes of sinusitis during the past 12 month period.  
Furthermore, subsequent VA medical records generally do not 
indicate complaints of, or treatment for, sinusitis/chronic 
bronchitis.  For example, a March 15, 2010 VA medical record 
noted that found the Veteran to have clear breath sounds 
bilaterally, with no rales, rhonchi or wheezes; good breath 
sounds were noted by the examiner.  The record is thus unclear 
whether the Veteran has a chronic sinus or bronchial disorder.  

A VA examination should be provided to determine the nature, 
extent, onset, and etiology of the claimed sinusitis/chronic 
bronchitis disorder.  Assistance by VA includes obtaining a 
medical opinion when such an opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c)(4) (2009).

Regarding the Veteran's headaches, claimed psychiatric 
disorder(s), and other symptoms of night sweats, nervousness, and 
respiratory ailments, the VA examiner should opine as to whether 
these symptoms represent chronic qualifying disabilities pursuant 
to 38 C.F.R. § 3.317; or, whether the Veteran has diagnosed 
conditions to which these symptoms can be attributed, and if so 
whether they began in, or are otherwise related to, service.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain and associate 
with the claims file all outstanding 
records of treatment relating to the 
Veteran.  This specifically includes 
contacting the Veteran and requesting 
authorizations to obtain, and associating 
with the claims file if possible, the 
identified private medical records of:

Grenada Family Medicine, Dr. K.D.L., 1300 
Sunset Drive, Suite F, Grenada, MS 38901;

Grenada Adult Health Care Clinic, Dr. 
J.G., 965 Avent Drive, Suite 106, Grenada, 
MS 38901; and 

Gastroenterology Associate of N. MS PA, 
Dr. E.W., 1208 Office Park Drive, Osford, 
MS 38655.  

If any requested records are not 
available, or if the search for any such 
records otherwise yields negative results, 
that fact should be documented in the 
claims file, and the Veteran should be 
informed in writing.
   
2.  After the requested medical records 
have been associated with the claims file, 
the RO/AMC should arrange for the Veteran 
to undergo an appropriate VA examination 
to determine the nature, extent, onset, 
and etiology of any hypertension found to 
be present.  

Based on examination findings, as well as 
a review of the claims file, including 
treatment records regarding the Veteran's 
high blood pressure, the Veteran's 
statements, and a copy of this remand, the 
physician is also requested to render 
opinions as to the following:

(a) Whether the Veteran's hypertension 
developed during a period of active duty, 
including from August 1982 until June 
1986, October 1990 until June 1991, and 
February 2003 until February 2006.  The 
examiner should specifically address (1) 
whether it is clear and undebatable that 
any hypertension the Veteran pre-existed 
his active service; and (2) If so, did was 
the hypertension aggravated in service 
beyond the natural progress of the 
disorder.

(b) If it is found that the Veteran had 
hypertension prior to service, the 
examiner should specify whether the 
Veteran had temporary or intermittent 
flare-ups in service; or whether there was 
a permanent worsening of the underlying 
pathology of any such condition due to or 
during service, resulting in any current 
disability.  Further, the examiner is 
asked to set forth whether any increase in 
severity during service was due to the 
natural progression of the 
disease/disability.

(c) If it is found that the Veteran did 
not have a pre-existing disability 
manifested in service, the examiner is 
asked to opine as to whether the evidence 
of record indicates that the Veteran had 
an initial manifestation of the disorder 
during a period of active service.  In 
other words, whether the hypertension is 
related to and/or was incurred in service.

The examiner is directed to reconcile any 
opinions that may be inconsistent with the 
results of his/her findings on 
examination.  A complete rationale must be 
given for all opinions and conclusions 
expressed.

3.  After obtaining any outstanding 
medical records, the RO/AMC should arrange 
for the Veteran to undergo an appropriate 
VA examination to determine the nature, 
extent, onset and etiology of any 
headaches, psychiatric disorder, 
sinusitis/chronic bronchitis disorder, or 
other, undiagnosed disability manifested 
by symptoms including headaches, night 
sweats, respiratory ailments,  and 
neuropsychiatric manifestations.  

The claims file must be made available to 
the examiner for review in conjunction 
with the examination.  All indicated 
studies should be performed and all 
findings should be reported in detail.  

The examiner should opine as to whether it 
is at least as likely as not that any 
sinusitis/chronic bronchitis disorder 
found to be present had its onset in or is 
related to service.  In doing so, the 
examiner must acknowledge the Veteran's 
in-service treatment for sinusitis/chronic 
bronchitis  and any report of continuity 
of such symptoms since service.  The 
rationale for all opinions expressed 
should be provided in a legible report.  

With respect to the claimed headaches, 
psychiatric disorder(s) and respiratory 
ailments, the examiner should:

a) indicate whether the Veteran's 
headaches, psychiatric disorder(s) and/or 
respiratory ailments, if any, are due to a 
specific disease entity, including 
hypertension for example;

b) if the above symptoms are due to a 
specific disease entity, opine whether 
that entity is at least as likely as not 
etiologically related to the Veteran's 
period of active service;

c) if the claimed headaches, psychiatric 
disorder(s)/symptoms and/or respiratory 
ailments are not due to a specific disease 
entity, indicate whether they represent 
objective indications of chronic 
disability resulting from an undiagnosed 
illness related to the veteran's Persian 
Gulf War service, or a medically 
unexplained chronic multisymptom illness, 
which is defined by a cluster of signs or 
symptoms;

d) if any of the symptoms described above 
represent an objective indication of 
chronic disability resulting from an 
undiagnosed illness or a chronic 
multisymptom illness, also describe the 
extent to which the illness has 
manifested;

e) provide detailed rationale, with 
specific references to the record, for the 
opinions expressed

4.  Thereafter, the RO/AMC should 
adjudicate the Veteran's claims.  If any 
benefit sought on appeal is not granted, 
the RO/AMC should issue a Supplemental 
Statement of the Case and provide the 
Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L.B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


 
